DETAILED ACTION

This action is in response to the amendment filed on 11/30/20.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 10, 12, 14-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groft et al. (U.S. Patent 6,790,500) in view of Fay et al. (U.S. Patent Application Publication 2004/0185211) and optionally further Martin (U.S. Patent 4,021,287).
Groft discloses a method for manufacturing a multi-layer reflective insulation (4) comprising the steps of: (a) providing a first layer (12, 13) and a second layer (14), the first layer being a reflective layer having opposite first and second sides and comprising a first aluminum film (12) that reflects radiant heat and a first heat seal film (13) (film comprising low density polyethylene a thermoplastic wherein because a thermoplastic softens when heated and hardens on cooling the film is heat sealing/heat seal film), the first aluminum film comprising opposite first and second sides, the first side of the first aluminum film being disposed on the first side of the first layer and the first heat seal film being 
Regarding claim 12, Groft further teaches steps of: (d) providing a third layer (15, 16), the third layer having opposite first and second sides and being an additional reflective layer comprising a second aluminum film (16) that reflects radiant heat and a second heat seal film (15), the second aluminum film comprising opposite first and second sides, the first side of the second aluminum film being disposed on the first side of the third layer, the second heat seal film being disposed on the second side of the third layer wherein the second heat seal film has one side on the second side of the third layer, (e) laminating the layers by heat from flame; and (f) placing the third layer against the second side of the second layer with the one side of the second heat seal film in contact with the fiberglass on the second side of the second layer.
Regarding claim 14, Groft further teaches steps of: (d) adhering a third layer (15, 16) against the second side of the second layer with the third layer in contact with the fiberglass on the second side of the second layer, the third layer being configured as at least one of a reflective layer and a vapor barrier.
Regarding claim 20, Groft further teaches steps of: (d) providing a third layer (15, 16), the third layer being identical to the first layer; and (e) laminating the layers by heat from flame including laminating a side of the second heat seal film to the fiberglass on the second side of the second layer and thereby adhering the third layer to the second side of the second layer.
As to the limitations in claim 10 of “(b) applying a flame to the one side of the first heat seal film of the first layer and thereby activating the one side of the first heat seal film” and “whereby the 
As to the limitations in claim 10 of “(b) applying a flame to the one side of the first heat seal film of the first layer and thereby activating the one side of the first heat seal film” and “whereby the activated first heat seal film adheres the first layer to the second layer”, in claim 12 of “(e) applying a flame to the one side of the second heat seal film of the third layer and thereby activating the one side of the second heat seal film” and “whereby the activated second heat seal film adheres the third layer to the second layer” and in claim 20 of “flame laminating a side of the second heat seal film to the fiberglass on the second side of the second layer”, the following optional rejection is made wherein as noted above Groft teaches laminating the layers using heat from flame, and further the heat seal films taught by Groft comprise thermoplastic such as low density polyethylene having a thickness of for instance approximately 0.001 inch (Column 2, lines 40-42 and Column 4, line 67 to Column 5, line 3).  It is known in the art of laminating as taught by Martin (Column 1, lines 30-45 and Column 2, lines 21-52 and Column 3, lines 47-54 and Column 7, lines 20-30 and Column 12, lines 4-6 and Table II) to adhere a thermoplastic heat seal film (e.g. such as low density polyethylene having a thickness of for example approximately 0.001 inch) to any desired substrate/different materials such as a layer of fiber (e.g. scrim, non-woven, woven, etc.) by applying a flame to a one side of the heat seal film to be bonded thereby activating (by surface melt restricted to microscopic dimensions thereby avoiding any bulk surface defects in addition to avoiding any other bulk effects) the one side of the heat seal film, optionally applying a flame to a one side of the any desired substrate to be bonded, and placing the 
As to the limitations in claim 10 of “the first heat seal film being pre-applied as a backing adhering to the second side of the first aluminum film wherein the first heat seal film has one side on the second side of the first layer, the first heat seal film adhering to the first aluminum film being provided as an integral material forming the first layer prior to manufacturing the multi-layer reflective insulation” and in claim 12 of “the second heat seal film being pre-applied as a backing adhering to the second side of the second aluminum film wherein the second heat seal film has one side on the second side of the third layer, the third layer being provided as an integral material forming the third layer prior to manufacturing the multi-layer reflective insulation”, Groft does not expressly teach the first heat seal film being pre-applied as a backing adhering to the second side of the first aluminum film and the second heat seal film being pre-applied as a backing adhering to the second side of the second 
.

Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive.
In view of the amendments filed on 11/30/20 the previous 35 USC 112 rejections set forth in the Office Action mailed on 8/28/20 are withdrawn.
Applicants argue, “Claim 10 recites in step (a) that the first heat seal film is pre-applied as a backing adhering to the second side of the first aluminum film prior to applying a flame to the heat seal film. This limitation is not found in the references cited by the examiner and so is not found in the combination cited by the examiner.”.

Applicants further argue, “In particular, the applicant is the first to discover that pre-adhering a heat seal film to an aluminum film before applying flame to the film enables the heat seal film to withstand the flame without destroying the heat seal film and results in a satisfactory seal of the heat seal film to fiberglass.”.
This argument is not persuasive including wherein there is no quantitative evidence of record to demonstrate that pre-adhering a heat seal film to aluminum film before applying flame to the film enables the heat seal film to withstand the flame without destroying the heat seal film and results in a satisfactory seal of the heat seal film to fiberglass that is not obtained when the heat seal film is not pre-adhered (further the instant specification does not describe any particular advantage(s) other than an integral heat seal film/aluminum film material is commercially available and the specification on page 3 further discloses in embodiments without an aluminum film “The polyester or polyethylene in possible embodiments may also be flame laminated to the insulation during manufacture of the reflective insulation”.).  The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (See MPEP 716.02(b)).  Further, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in 
Applicants further argue, “But again the examiner has not identified which of the methods apply to the various combinations of materials and assumes that all methods apply to any and all combinations of materials.” And “That is, a person of ordinary skill in the art in reading Groft would understand flame could be applied to a primary layer 14 made of plastic foam to form a molten layer to adhere the plastic film layer 13 to the primary layer 14, and adhesives or heat rollers used for other layers - and this would be consistent with Groft’s listing of conventional methods.”.


Applicants further argue, “The declaration filed June 14, 2020 in this application states that applying a flame to a plastic film to adhere the film to fiberglass is not known in the insulation art, and so a person of ordinary skill in the art would not conclude from Groft that flame lamination of a plastic film to fiberglass is known in the prior art.”.
This argument is not persuasive wherein Groft (in the insulation art) teaches to laminate the layer(s) (the layers including thermoplastic film and fiberglass) using flame as set forth above.  Further, one of ordinary skill in the art understands as evidenced by Martin to adhere the thermoplastic heat seal film (e.g. of the same type taught by Groft such as low density polyethylene having the same thickness of approximately 0.001 inch) to any desired substrate/different materials such as a layer of fiber (e.g. 
Applicants further argue, “Martin discloses that the microscopic dimensions of the melt enables adherence to smooth, flat film and sheet surfaces (see for example Table Ii of Martin), but Martin however does not disclose or suggest that adhering a plastic film to fiberglass using a melt layer of microscopic dimensions would satisfactory adhere the film to a relatively rough surface such as fiberglass and would provide a sufficiently durable seal for use in a reflective insulation that is exposed to the elements. That is, Martin’s specialized method does not make it obvious to use flame lamination to apply a heat seal film to fiberglass nor does Martin's specialized method make it obvious that there would be a likelihood of success in forming a durable adhesion between the heat seal film and fiberglass.”.
This argument is not persuasive including as laminating the various layers of the insulation by flame is expressly taught by Groft, i.e. “In addition, in practice of the present invention, the various layers of the insulation 4 would be laminated together to provide a multilayer insulation, for instance by flame, or heat roller lamination, or by adhesive lamination.” (Column 4, lines 45-48), so that Groft expressly suggests success in laminating heat seal film and fiberglass by flame.  Further, while Groft does not suggest flame is only suitable for lamination of a subset of the layers described therein using flame to satisfactorily laminate thermoplastic heat seal film to any desired substrate is well understood in the 
Applicants further argue, “As pointed out in the inventor’s declaration paragraph 26, Heat seal films are commonly used in the packaging industry for sealing items such as potato chip bags and the like. In packaging use, the heat seal film is typically heated by an electrically heated wire that activates the film. The applicant was first to realize that applying flame, rather than electrically heated wire, to a heat seal film enables activating a heat seal film over a large area, and that pre-applying the heat seal film to the aluminum film enables the heat seal film to withstand the application of flame for a high- quality, durable adhesion. The specification states "In addition, flame lamination of a heat seal film results in an improved adhesion layer with less likelihood of later separation lamination layers and with greater mechanical strength as compared to the use of hot melt glue. Thus the reliability of the reflective insulation is improved", page two, third paragraph. That is, as taught by the applicant, having 
This argument is not persuasive wherein Groft expressly teaches to laminate the layers by flame as set forth above, and Martin teaches the same (including to uniformly bond the layers without detrimentally affecting the properties of the layers to any extent) so that any unexpected results directed to flame lamination as compared to hot melt glue are insufficient to overcome Groft or Groft as optionally modified by Martin.  Further, the results as set forth in the specification are to “Although the Zupon et al. insulation generally works well in suitable applications, it has been found that the wet glue adhesive does not always provide adhesion over the entire area of lamination. It is theorized that gaps or inconsistencies in the application of the hot melt glue onto the fiberglass results in gaps or unadhered areas between the fiberglass and the reflective layer or vapor barrier of the finished product.” so that any unexpected results as may be present in the specification are directed to providing adhesion over the entire area of lamination without gaps or unadhered areas between the fiberglass and the reflective layer or vapor barrier of the finished product wherein none of the claims are commensurate in scope with these results as none of the claims require providing adhesion over the entire area of lamination without gaps or unadhered areas between the fiberglass and the aluminum film.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746